         Case 1:20-cv-03962-LJL Document 93 Filed 10/21/20 Page 1 of 5




                                       October 21, 2020

Via CM/ECF

Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007
(212) 805-0226


       Re:    Culbertson et al. v. Deloitte Consulting LLP, Case No. 1:20-cv-3962-LJL—
              Agreed Briefing Schedule on Defendant’s Motion to Dismiss

Dear Judge Liman:

         Pursuant to the Court’s Individual Practices in Civil Cases, the parties in the above-
styled action have agreed to a briefing schedule on Defendant Deloitte Consulting LLP’s
(“Deloitte”) Motion to Dismiss, filed today, October 21, 2020. As set out in the parties’ Joint
Letter filed on September 10, 2020 (Dkt. No. 77):

          •   Plaintiffs’ Opposition is due by November 23, 2020.
          •   Defendant’s Reply is due by December 14, 2020.

       The parties have also agreed to a 40-page limit for principal briefs (opening brief and
opposition) and a 25-page limit for Defendant’s reply brief.
          Case 1:20-cv-03962-LJL Document 93 Filed 10/21/20 Page 2 of 5

October 21, 2020
Page 2


Respectfully submitted,                  Respectfully submitted,

/s/ Jeffrey S. Goldenberg______          /s/ Phyllis B. Sumner___________
Jeffrey S. Goldenberg                    Phyllis B. Sumner
(Admitted Pro hac vice)                  (Admitted pro hac vice)
Goldenberg Schneider, L.P.A.             Elizabeth D. Adler
4445 Lake Forest Drive, Suite 490        (Admitted pro hac vice)
Cincinnati, OH 45242                     1180 Peachtree Street, NE
jgoldenberg@gs-legal.com                 Suite 1600
(513) 345-8297                           Atlanta, GA 30309
                                         psumner@kslaw.com
John A. Yanchunis                        eadler@kslaw.com
(Admitted Pro hac vice)                  (404) 572-4600
Morgan & Morgan
201 North Franklin Street, 7th Floor     Alvin Y. Lee
Tampa, FL 33602                          King & Spalding LLP
jyanchunis@forthepeople.com              1185 Avenue of the Americas
(813) 275-5272                           34th Floor
                                         New York, NY 10036
Amanda Peterson                          Alvin.lee@kslaw.com
Morgan & Morgan                          (212) 556-2100
90 Broad Street, Suite 1011
New York, NY 10004                       Counsel for Defendant Deloitte
apeterson@forthepeople.com               Consulting LLP
(212) 738-6299

Joseph M. Lyon
(Admitted Pro hac vice)
The Lyon Firm, P.C.
2754 Erie Ave.
Cincinnati, OH 45208
jlyon@thelyonfirm.com
(513) 381-2333

Charles E. Schaffer
(Admitted Pro hac vice)
Levin Fishbein Sedran & Berman LLP
510 Walnut Street, Suite 500
Philadelphia, PA 19106
cschaffer@lfsblaw.com
(215) 592-1500

Gary E. Mason
(Admitted Pro hac vice)
Mason Lietz & Klinger LLP
         Case 1:20-cv-03962-LJL Document 93 Filed 10/21/20 Page 3 of 5

October 21, 2020
Page 3


5101 Wisconsin Ave NW, Suite 305
Washington, D.C. 20016
gmason@masonllp.com
(202) 640-1160

Laurence D. King
Matthew B. George
(Pro hac vice forthcoming)
Kaplan Fox & Kilsheimer LLP
1999 Harrison Street, Suite 1560
Oakland CA 94612
lking@kaplanfox.com
mgeorge@kaplanfox.com
(415) 772-4700

Frederic S. Fox
David A. Straite
Kaplan Fox & Kilsheimer LLP
850 Third Avenue
New York, NY 10022
ffox@kaplanfox.com
dstraite@kaplanfox.com
(212) 687-1980

Katherine M. Aizpuru
(Pro hac vice forthcoming)
Hassan A. Zavareei
(Pro hac vice forthcoming)
Tycko & Zavareei LLP
1828 L Street NW, Suite 1000
Washington, D.C. 20036
kaizpuru@tzlegal.com
hzavareei@tzlegal.com
(202) 973-0900

Melissa S. Weiner
(Pro hac vice forthcoming)
Joseph C. Bourne
(Pro hac vice forthcoming)
Pearson, Simon & Warshaw, LLP
800 LaSalle Ave., Suite 2150
Minneapolis, MN 55402
weiner@pswlaw.com
bourne@pswlaw.com
(612) 389-0600
         Case 1:20-cv-03962-LJL Document 93 Filed 10/21/20 Page 4 of 5

October 21, 2020
Page 4


Jeff Ostrow
(Pro hac vice forthcoming)
Jonathan M. Streisfeld
(Pro hac vice forthcoming)
Kopelowitz Ostrow Ferguson Weiselberg Gilbert
1 West Las Olas Blvd, Suite 500
Fort Lauderdale, FL 33301
Ostrow@kolalwyers.com
streisfeld@kolawyers.com
(954) 525-410

Katrine Carroll
(Admitted pro hac vice)
Kyle A. Shamberg
Carson Lynch LLP
111 W. Washington St., Suite 1240
Chicago, IL 60602
kcarrol@carsonlynch.com
kshamberg@carsonlynch.com
(312) 750-1265

Jonathan M. Jagher
(Pro hac vice forthcoming)
Kimberly A. Justice
(Pro hac vice forthcoming)
Freed Kanner London & Millen LLC
923 Fayette Street
Conshohocken, PA 19428
jjagher@fklmlaw.com
kjustice@fklmlaw.com
(610) 234-6487

Tiffany Marko Yiatras
(Admitted pro hac vice)
CONSUMER PROTECTION LEGAL, LLC
308 Hutchinson Road
Ellisville, Missouri 63011-2029
tiffany@consumerprotectionlegal.com
(314) 541-0317

Francis J. “Casey” Flynn, Jr.
LAW OFFICE OF FRANCIS J. “CASEY” FLYNN, JR.
3518A Arsenal Street
Saint Louis, Missouri 63118
casey@lawofficeflynn.com
          Case 1:20-cv-03962-LJL Document 93 Filed 10/21/20 Page 5 of 5

October 21, 2020
Page 5


(314) 662-2836

Javier L. Merino (Fed. Bar No. JM4291)
DANNLAW
372 Kinderkamack Road, Suite 5
Westwood, NJ 07675
notices@dannlaw.com
(201) 355-3440

Marc E. Dann
(Admitted pro hac vice)
Brian D. Flock
DANNLAW
PO Box 6031040
Cleveland, OH 44103
notices@dannlaw.com
(216) 37309539

Thomas A. Zimmerman, Jr.
(Admitted pro hac vice)
Sharon A. Harris
ZIMMERMAN LAW OFFICES, P.C.
77 W. Washington Street, Suite 1220
Chicago, Illinois 60602
tom@attorneyzim.com
sharon@attorneyzim.com
(312) 440-0020

Matthew Ryan Wilson
(Admitted Pro hac vice)
Michael Joseph Boyle, Jr.
(Admitted pro hac vice)
Meyer Wilson Co., LPA
1320 Dubline Road, Suite 100
Columbus, OH 43215
mwilson@meyerwilson.com
mboyle@meyeerwilson.com
(614) 224-6000

Counsel for Plaintiffs
